Citation Nr: 0712000	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-38 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES


1.  Entitlement to service connection for pneumonia.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served on active duty from December 1960 to 
June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
pneumonia in service or at any time during the appeal period.  

2.  There is no evidence of arthritis of the right knee in 
service or within a year after the veteran's separation from 
service, nor is there any competent evidence that relates any 
current right knee disability, including arthritis, to 
service or to any incident of service.  


CONCLUSIONS OF LAW

1.  Service connection for pneumonia is not warranted.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.  Service connection for a right knee disability, including 
arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter to the veteran dated in 
September 2002, prior to the initial adjudication of the 
veteran's service connection claims, the RO explained that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO explained that 
a current disability could be shown by medical evidence or 
other evidence showing he had persistent or recurrent 
symptoms of disability and that a relationship between 
current disability and an injury in service was usually shown 
by medical records or medical opinions.  

In the September 2002 letter, the RO said that it would 
obtain service records from the military, if appropriate, and 
would obtain any medical records from VA medical centers.  
The RO also notified the veteran that he should complete and 
return release authorizations for doctors or hospitals where 
he had received treatment and notified him that he should 
tell VA about any additional information or evidence that he 
wanted VA to try to get for him.  The RO told the veteran 
that VA would try to help him get such things as medical 
records, employment records, or records from other Federal 
agencies.  The RO also explained that he must give VA enough 
information about these records so that VA could request them 
from the person or agency that had them and emphasized that 
it was still his responsibility to support his claims with 
appropriate evidence.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claims but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the preponderance of the evidence is against the 
service connection claims, rendering moot any question as to 
disability rating or effective date.  

Finally, service medical records are in the file, and VA 
medical records and available private medical records have 
been obtained as have medical records from the Social 
Security Administration.  As to any duty to provide an 
examination and/or seek a medical opinion on the pneumonia 
and right knee disability service connection claims, the 
Board notes that in the case of claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relative to the veteran's current claims, the Board finds 
that, with no competent evidence indicating that the veteran 
has pneumonia or any residuals thereof related to service or 
that he has any right knee disability that may be associated 
with service or any incident of service, there is no duty to 
provide an examination or medical opinion.  Id.; see also 
Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Background and analysis

Pneumonia

The veteran asserts that he was treated for pneumonia in 1961 
or 1962 while he was stationed in Germany, and in a letter 
received at the RO in June 2003, the veteran's mother 
reported that while the veteran was in the Army he sent a 
letter from Germany telling her he was in the hospital with 
pneumonia.  She said that this was in the winter of 1962 as 
best as she can remember.  

Service medical records shows that in March 1962, while the 
veteran was in Germany, he was seen at a dispensary in the 
late evening with complaints of fever, chills, headache, sore 
throat, a mild cough and backache, all of which had started 
that day.  His temperature was102.8 degrees, deep breathing 
caused a bronchial cough, and the physician noted one small 
non-tender node in the left axilla.  The veteran was confined 
to quarters in the general dispensary, and the following day, 
after blood tests and clinical examination, the diagnosis was 
common cold.  A throat culture was taken, and it was noted 
that the veteran's temperature had gone down to 100.8 
degrees.  The next day, his temperature was 98 degrees, and 
he was discharged to duty.  The final diagnosis was common 
cold.  A chronological record dated in July 1962 shows that 
the veteran complained of pains in his chest when stretching.  
On physical examination, his lungs were clear to percussion 
and auscultation, and the heart was normal.  The impression 
was question of myositis, and APCs were prescribed.  At the 
separation physical examination in June 1963, the physician 
evaluated the veteran's lungs as normal, and it was noted 
that a chest X-ray at that time was normal.  

Available post-service medical records, the earliest of which 
is dated in 1998, show the veteran has at various times given 
a past history of pneumonia.  For example, prior to a VA 
cardiac catheterization in March 2000, the veteran gave a 
history of having had pneumonia three times.  Later that 
month, when seen by J.K, M.D. relative to coronary artery 
disease, the veteran reported a cough and said he thought he 
had an infection and would have to have an antibiotic.  On 
examination of the chest there were scattered rhonchi, and 
the physician said the veteran would be treated empirically 
with Zpak.  In addition, records from Juneau Urgent Care 
dated in May 2001 show the veteran gave a history of 
pneumonia in the past, stating he had been hospitalized three 
or four times.  His May 2001 complaints were sinus pain and 
pressure and a productive cough for the past week.  On 
physical examination of the lungs, there was diffuse 
wheezing, and there were rhonchi, bilaterally, with frequent 
coughing.  The assessment was acute bronchitis, and 
medication was prescribed.  The veteran was seen with similar 
complaints in August 2001 and February 2002, and at each 
visit gave a history of pneumonia.  The diagnosis after 
examination on each visit was bronchitis, and medication was 
prescribed.  In August 2001, the veteran was again seen with 
the same complaints, and the assessment was acute bronchitis 
with bronchospasm.  A chest X-ray was done at Dr. J.K.'s 
request in July 2003, and the radiologist stated the X-ray 
was without evidence of active pulmonary disease.  

Although the veteran's service medical records show he was 
confined to a dispensary in March 1962 for treatment of a 
common cold, those records show no diagnosis of pneumonia in 
service, nor was any lung defect shown at the veteran's 
separation examination in June 1963.  Post-service medical 
records show that the veteran has given a past history of 
multiple hospitalizations for pneumonia and that he has been 
diagnosed as having bronchitis, but none of the medical 
evidence of record indicates that the veteran currently has 
pneumonia, nor is there any evidence suggesting that any 
post-service respiratory disability, including bronchitis, is 
in any was related to service or any incident of service.  
The Board thus finds that neither the veteran's service 
medical records nor post-service medical records support the 
veteran's claim for service connection for pneumonia.  

The Board is left with the veteran's own implicit opinion 
that he had pneumonia in service and that he currently has 
pneumonia or some other respiratory disability that is 
related to service.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that he has pneumonia or any chronic 
respiratory disability related to service is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In view of foregoing, the Board finds that the preponderance 
of the evidence is against the claim and concludes that 
service connection for pneumonia is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   

Right knee disability

The veteran has made no specific statements regarding his 
right knee except that on his claim form he referred to 
injury and surgery and later, in his substantive appeal, said 
that his problems started in service and he does not know why 
it's not in his records.  

The veteran's service medical records include no mention of 
complaint, finding, or treatment concerning his right knee.  
At his separation physical examination in June 1963, the 
veteran denied that he had ever had a "trick" or locked 
knee, and on clinical examination, the physician evaluated 
the veteran's lower extremities as normal.  

Post service medical records show the veteran was seen at 
Juneau Urgent Care in June 2002 with complaints of right knee 
pain and decreased range of motion.  The veteran reported 
that he had been dealing with right knee pain for years.  On 
examination, there was full range of motion of the right knee 
with tenderness over the medial collateral ligament.  The 
clinical diagnosis was arthritis of the right knee.  In an 
X-ray report also dated in June 2002, the radiologist stated 
that the right knee joint space was fairly well preserved and 
there was some minimal osteoarthritic lipping.  No other 
post-service medical records in the file mention the 
veteran's right knee.  

The veteran's arthritis of the right knee is not shown until 
decades after service precluding the grant of service 
connection on a presumptive basis.  Further, there is no 
medical evidence that relates any current right knee 
disability to service or any incident of service.  Although 
the veteran is competent to report that he had a right knee 
injury and surgery in service, this is not borne out by his 
service medical records, which include no entries concerning 
a right knee injury or surgery in service, and further show 
no history of such at his separation examination in 
June 2003.  The Board is again left with only the veteran's 
contentions and his implicit opinion that his right knee 
arthritis is causally related to service.  The veteran's 
opinion, standing on its own, is insufficient to establish 
that his currently diagnosed arthritis is causally related to 
service or had its onset in service.  See Cromley, 7 Vet. 
App. at 379; Espiritu, 2 Vet. App. at 494-95 (laypersons are 
not competent to offer medical opinions).  

The preponderance of the evidence is clearly against the 
claim for service connection for a right knee disability, 
which precludes the application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  It is the conclusion of the 
Board that there is no basis to establish service connection 
for a right knee disability on a direct or presumptive basis, 
and the claim must be denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for pneumonia is denied.  

Service connection for a right knee disability, to include 
arthritis, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


